                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            EASTERN DIVISION



TYRELL J. RAINEY,                         No. ED CV 17-2129-GW (DFM)

          Petitioner,                     Order Accepting Report and
                                          Recommendation of United States
             v.                           Magistrate Judge

D. ASUNCION, Warden,

          Respondent.



      Under 28 U.S.C. § 636, the Court has reviewed the Petition, the other
records on file herein, and the Report and Recommendation of the United
States Magistrate Judge. No objections to the Report and Recommendation
were filed, and the deadline for filing objections has passed. The Court accepts
the report, findings, and recommendations of the Magistrate Judge.
      IT IS THEREFORE ORDERED that Judgment be entered denying the
Petition on the merits and dismissing this action with prejudice.



Date: August 13, 2019                      ___________________________
                                           GEORGE H. WU
                                           United States District Judge
